Case 1:20-cv-05611-ENV-SJB Document 24 Filed 04/22/21 Page 1 of 2 PageID #: 105



   UNITED STATES DISTRICT COURT
   FOR THE EASTERN DISTRICT OF NEW YORK


     JASMIN VEGA,                                              Case No. 1:20-cv-05611

                                 Plaintiff,
                                                               NOTICE OF APPEARANCE
                 vs.

     EQUIFAX INFORMATION SOLUTIONS, LLC,
     et. al.,

                                 Defendants.

   To: The clerk of court and all parties of record:

   I am admitted or otherwise authorized to practice in this court, and I appear in this case as

   counsel for Defendant Synchrony Bank in the above-captioned action.

    Dated: April 21, 2020                      REED SMITH LLP

                                               /s/ Amy Secter
                                               Amy Secter, Esq.
                                               901 East Byrd Street, Suite 1900
                                               Richmond, VA 23219
                                               Tel. (804) 344-3400
                                               Fax. (804) 344-3410
                                               asecter@reedsmith.com
                                               Counsel for Defendant Synchrony Bank
Case 1:20-cv-05611-ENV-SJB Document 24 Filed 04/22/21 Page 2 of 2 PageID #: 106
                          CERTIFICATE OF SERVICE

          I hereby certify that on April 22, 2021, a true and exact copy of the foregoing was

   been served upon all parties via CM/ECF.



                                                       /s/ Amy Secter
                                                       Amy Secter, Esq.
                                                       901 East Byrd Street, Suite 1900
                                                       Richmond, VA 23219
                                                       Tel. (804) 344-3400
                                                       Fax. (804) 344-3410
                                                       asecter@reedsmith.com
                                                       Counsel for Defendant Synchrony Bank
